Syllabus by
MARSHALL, CJ.
COUNTIES
(170 L) A county library established and maintained by levies of taxes upon all the property of a county is an institution of an educational character the benefits of which would be as applicable in any one county as in any other county.
A law authorizing the establishment, and maintenance of a county library is a‘ law of a general nature and should have uniform operation throughout the state.
CONSTITUTIONAL LAW
(140 S) Sections 14993 to 15005 inclusive, Section 15060 and Sections 2434-1 to 2434-4 inclusive, General Code, are laws of a general nature but have local application only in the county of Hamilton in the State of Ohio. They are therefore violative of Section 26, Article II of the constitution, and void.
Kinkade, Robinson, Jones, Matthias, and Day, JJ, concur.